Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-2, 7-8, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2013/0051338 to Ryu et al. (hereinafter Ryu) in view of U.S. Pre-Grant Publication US 2013/0083726 to Jain et al. (hereinafter Jain) 


 	As to claims 1, 7, 13 and 16, Ryu discloses a method for data packet transmission comprising:
 	receiving, by a base station, a first paging message from a core network device, wherein the first paging message comprises instruction information of a small data packet (Ryu; see Fig. 7 where base station is interpreted as eNB, core network device is interpreted as MME, and UE is interpreted as MTC device; and for components see Fig. 8 and paragraph [0098]; and for first paging message see Fig. 7 step S705 including “Paging request (TAU Request or small packet indication)” from MME to eNB; where the small packet indication is interpreted as instruction information of a small data packet as described in paragraph [0083] for transmission of the small data packet from eNB to MTC device per paragraph [0080]);
 	sending, by the base station, a second paging message to user equipment (UE) (for second paging message (Ryu; see Fig. 7 step S705 including “Paging (TAU Request or small packet indication)” between eNB and MTC device which follows the Paging request from the MME to the eNB cited above and also comprises the small packet indication);
 	receiving, by the base station, a radio resource control (RRC) message from the UE, wherein the RRC message is a request for establishing a RRC connection (Ryu; see Fig. 7 “RRCconnectionReq ({MSG#3)” from the MTC device to the eNB in step $720, which is a RRC connection request message #3);
 	obtaining, by the base station, the small data packet from the core network device after receiving the RRC message (Ryu; see Fig. 7 step $735 “TAU Accept (piggybacked with MTC Device Trigger Indication... )” is sent from the MME to the eNB which is after step $720 cited above, and see in step $735 where the MTC Device Trigger Indication is piggybacked with DL MTC data per paragraph [0076]; and also see where the TAU accept message contains the small data packet per paragraph [0080]);

 	sending, by the base station responsive to receiving the RRC message, a RRC connection establishment message to the UE, wherein the RRC connection establishment message comprises the small data packet, there is no other RRC message from the base station to the UE between the RRC message and the RRC connection establishment message (Jain; [0125] [0133]; [0139] discloses RAN (Fig.3a: 20 shows RAN is a base station) is receiving RRC connection request message from a UE and based on the RRC connection request message RAN or base station is sending RRC connection setup message that includes small data payload. [0125] [0133]; [0139] also discloses there is no other RRC message from the base station to the UE between RRC message and RRC connection setup message)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to send small data in the RRC connection establishment message and thus using the limited resources in an effective way.  

 	As to claims 2, 8, 14 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition Ryu-Jain discloses wherein the second paging message comprises the instruction information of the small data packet (Jain; [0133] discloses RAN 20 receive the small data payload from core network node and send the paging message with the small data indicator to the UE and based on paging message UE establish a RRC connection). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478